ORDER
The Disciplinary Review Board on December 18, 1995, having filed with the Court its decision concluding that DONALD B. DEVIN of RANDOLPH, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to provide a written retainer agreement), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with the ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DONALD B. DEVIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.